DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim appears to attempt to claim human intelligence. Human intelligence is non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 20200145077 A) (hereinafter Han; translation cited).
In re claim 1, Han appears to disclose an animal food preference and health evaluation system, comprising: a plurality of feeding stations, each of said feeding stations having a base (515), a food bowl (500) disposed atop said base, a weight sensor for measuring a quantity of animal food in said food bowl, a processor, and network connection circuitry for connecting each feeding station to a computer network [0048]; a server having a processor coupled to a database for storing pet information and using artificial intelligence for analyzing data relating to food and water consumption received from said feeding stations and recommending new foods or issuing health alerts, or both, based on data relating to a particular animal’s profile and food and or water consumption, said server configured for bidirectional communication over a network with a plurality of feeding station bases and network connectable devices, said network connectable devices having a processor, memory, a radio frequency transmitter, a visual display and a user interface, and executable animal food management software, wherein animal food intake information is transmitted to said server [0060], [0008], and [0010]; and executable artificial intelligence loaded into and running on said server for receiving and processing data transmitted from said plurality of feeding stations relating to the feeding behavior of identified animals eating identified pet foods and for analyzing the data to make predictions and recommendations for foods individual animals show a preference for or are likely to promote the animal’s health [0054]. The claim is replete with functional language and therefore the metes and bounds of the claim are unclear. Han appears to directly disclose or at least it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the system of Han to be capable of performing the claim limitations with the processor loaded with artificial intelligence, and artificial intelligence is capable of learning. 
Han fails to disclose a plurality of feeding stations. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeding station to include a plurality of feeding stations since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 2, with reference to [0019], Han appears to disclose a camera capable of  identifying individual animals, wherein food and/or water consumption may be assigned to an individual animal associated with a particular feeding station.
In re claim 3, with reference to [0020], Han appears to disclose a camera capable of identifying the manufacturer and brand of the pet food placed in said food bowl at one of said plurality of feeding stations.
In re claim 4, with reference to [0019], Han appears to disclose the capability of a plurality of said feeding stations include multiple food dishes and water dishes, and wherein said feeding stations are configured to detect and identify each dish or each animal associated with a particular feeding station. 
In re claim 5, with reference to [0008-0010], Han appears to disclose the capability of the food management software being configured to enable a user to specify the food being dispensed to a particular food bowl and feeding system using said food management software, and wherein information relating to the food placed in said food bowl can be entered either by scanning a barcode, by image recognition of food packaging, and by manual entry of the manufacturer and other brand identifying information.
In re claims 6 and 7, with reference to [0057-0058], Han appears to disclose the system is capable of tracking food inventory by one or more of direct input of inventory by a human user, tracking purchases made through inputs by a human user through said user interface, consumption of food entered at feeding time through bar code scanning, image recognition, and direct entry of consumption, and maintain minimum required inventory by sending recommendations for animal food purchases to users and to reorder food with or without user interaction.
In re claim 8, Han appears to disclose the system includes artificial intelligence which is capable of learning to automatically recommend and order samples of food, with or without user interaction, using an animal’s food consumption history and comparing it to similar animals’ food consumption histories.
In re claim 9, Han appears to disclose the system is configured to recommend and order food within a predetermined price range, with or without user interaction, and thereby to maximize an animal’s preferred food or most health promoting food. The user can make a selection based on preference.
In re claims 10 and 11, with reference to [0008], Han appears to disclose wherein said system is capable of recommending and ordering only foods having certain qualities, with or without user interaction, based on user input made through said user interface, and wherein only foods that address certain animal health issues are recommended and ordered, with or without user interaction, based on input made by the user through the user interface. The user can make a selection based on preference.
In re claim 12, with reference to [0048], Han appears to disclose the system is capable of providing animal feeding data to an animal’s veterinarian and wherein the veterinarian is enabled to specify the food to be ordered.
In re claim 13, with reference to [0048], Han appears to disclose an artificial or human intelligence analyzes an animal’s sustenance intake characteristics to detect probable health issues and recommends corrective action including, but not limited to, new foods, articles and knowledge databases, a veterinarian contact, and scheduling an appointment with a veterinarian.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 20200145077 A) (hereinafter Han; translation cited) in view of Trottier et al. (WO 2014/134606 A1) (hereinafter Trottier).
In re claims 14-15, Han discloses the claimed invention as described above except for a speaker and microphone. 
However, with reference to [0101] and [0143], Trottier discloses an animal feeding station comprising an audio speaker installed on said feeding station to provide audio feedback, and including a microphone for audibly inputting user feedback that an animal food has been properly detected and a speaker for audibly outputting various error conditions or statuses. The advantage of this is to provide stimulation and interaction with the animal. Therefore it would have been obvious before the effective filing date of the invention to have modified the feeding station of Han with the speaker and microphone as disclosed by Trottier in order to provide stimulation and interaction with the animal.
In re claim 16, Han as modified by Trottier disclose, wherein the speaker is used to detect and transduce audible animal sounds as feedback. (Trottier [0144-0146])
In re claim 17, Han as modified by Trottier disclose, the speaker enables audible communication to an animal at said feeding station with either live or pre-recorded messages. (Trottier [0146])
In re claim 18, Han as modified by Trottier disclose, a system wherein the speaker is capable of being used in conjunction with said camera to scare away animals not meant to be fed by the dish. (Trottier [0017], [0242], and [0245])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/            Primary Examiner, Art Unit 3644